Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Patent 10682965 B2 (20190118728 pub) Oba et al (hereinafter referred to as “Oba”).
Regarding claim 1, Oba discloses a pop-up apparatus for a camera mirror system disposed inside a panel of a body of a vehicle (Fig, 1, 2, 5, 7B, 10, 11, 12, 13, 16a), the pop-up apparatus comprising:
a camera mirror assembly (column 6, lines 23-27, wherein camera monitoring system serving as a rear-view mirror of vehicle. This is interpreted as a camera mirror assembly) comprising:
the camera mirror system, which provides a rear view of a vehicle column 6, lines 23-27, wherein camera monitoring system serving as a rear-view mirror of vehicle. The imaging unit picks up an image of the rear side),
a camera mirror housing disposed to enclose the camera mirror system (Fig 2, element 9 cover portion, column 7, lines 10-15, wherein a cover portion for the imaging unit) and configured to move to an outside of the panel (Fig 2 shows element 9, being a cover and is moved outside of the shaded portion which is the inside. Column 6, lines 50-52, wherein the area inside the vehicle is represented as a shaded area), and
a camera mirror frame configured to receive a driving force from a driving unit (Fig. 2, wherein driven unit is formed on the front side supporting member 4f (frame), column 8, lines 38-40); and
the driving unit, which opens a cover of the panel while driving the camera mirror assembly to move to the outside of the panel through an opened portion of the panel in linkage with the camera mirror frame (Fig. 12 shows a camera assembly being driven by the drive unit 4fa to move outside and inside the vehicle. The shaded portion is the inside of vehicle. Column 12, lines 40-60, column 18, lines 15-25, wherein a drive force that causes the supporting members to be pivoted in the retreat direction may be applied via cover portion).
Regarding claim 6, Oba discloses the pop-up apparatus for the camera mirror system according to claim 1, further comprising: a stopper disposed at least one end of the camera mirror housing to be engaged with an inner surface of the panel when the camera mirror assembly protrudes to the outside of the panel (column 7, lines 10-16; Fig 2, element 10 shows a biasing member which is interpreted as a stopper. It is disposed at one end of the camera housing to be engaged with the inner surface of panel (shaded portion).
Regarding claim 7, Oba discloses the pop-up apparatus for the camera mirror system according to claim 1, further comprising: a driving unit housing configured to enclose the driving unit (Fig 7a shows driving unit 4fa with a cover element 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Patent 10682965 B2 (20190118728 pub) Oba et al (hereinafter referred to as “Oba”), in view of US 20170136962 A1-Morita et al (Hereinafter referred to as “Morita”).
Regarding claim 2, Oba discloses the pop-up apparatus for the camera mirror system according to claim 1, wherein the driving unit comprises:
a driving gear configured to receive the driving force from a driver (drive the driven unit (driving gear); column 27, lines 5-10; column 12, lines 60-67);
a rotating gear connected to one end of the camera mirror frame to rotate along an outer circumferential surface of the driving gear (Fig 11, element 31, meshed gear plates; column 17, lines 13-14, plurality of meshed gear plates; column 32, lines 37-42); and
a rack gear configured to be engaged at a first end thereof with the driving gear such that the rack gear is movable in a width direction of the vehicle, the rack gear being operatively connectable at a second end thereof to the cover of the panel.
Oba fails to disclose a rack gear configured to be engaged at a first end thereof with the driving gear such that the rack gear is movable in a width direction of the vehicle, the rack gear being operatively connectable at a second end thereof to the cover of the panel.
However, in the same field of endeavor, Morita discloses a driving gear ([0035], driving unit; a rotating gear ([0035], pinion gear); rack gear configured to be engaged at a first end thereof with the driving gear such that the rack gear is movable in a width direction of the vehicle, the rack gear being operatively connectable at a second end thereof to the cover of the panel (Fig. 2, [0035 and [0057], rack gear).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Oba to disclose a rack gear configured to be engaged at a first end thereof with the driving gear such that the rack gear is movable in a width direction of the vehicle, the rack gear being operatively connectable at a second end thereof to the cover of the panel as taught by Morita, to improve capturing conditions by moving camera to the several positions ([0073], Morita).
Regarding claim 3, Morita discloses the pop-up apparatus for the camera mirror system according to claim 2, wherein the driving unit further comprises a pinion gear connected to the cover at an inside of the cover, the pinion gear being engageable with the rack gear to rotate the cover at an inside of the panel in linkage with the rack gear ([0035 and [0057], pinion gear and rack gear).
Regarding claim 9, Morita discloses the pop-up apparatus for the camera mirror system according to claim 3, wherein the driving gear comprises two gear plates respectively configured to be engageable with the pinion gear and the rotating gear ([0035 and [0057].
Claim(s) 4-5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patent 10682965 B2 (20190118728 pub) Oba et al (hereinafter referred to as “Oba”), in view of US 20170136962 A1-Morita et al (Hereinafter referred to as “Morita”), in further view of Patent 10785353 B1-I et al (hereinafter referred to as “Li”).
Regarding claim 4, Morita discloses the pop-up apparatus for the camera mirror system according to claim 2, 
Oba and Morita fail to disclose wherein: the driving gear has a fixed central axis  and the rotating gear is engaged with the driving gear such that the rotating gear rotates along the outer circumferential surface of the driving gear and the camera mirror assembly protrudes to the outside of the panel when the rotating gear is disposed at a position on the driving gear near the panel.
However, in the same field of endeavor, Li discloses wherein: the driving gear has a fixed central axis (column 4, lines 30-35, wherein drive gear about the central axis), and the rotating gear is engaged with the driving gear such that the rotating gear rotates along the outer circumferential surface of the driving gear (column 4, lines 30-45, wherein drive gear rotates circumferentially about the central axis); and the camera mirror assembly protrudes to the outside of the panel when the rotating gear is disposed at a position on the driving gear near the panel (Fig 1-2, column 3, lines 45-60, wherein camera extends. Fig 1 and 2 shows rotating gears disposed at a position on the driving gear).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Oba and Morita to disclose wherein: the driving gear has a fixed central axis  and the rotating gear is engaged with the driving gear such that the rotating gear rotates along the outer circumferential surface of the driving gear and the camera mirror assembly protrudes to the outside of the panel when the rotating gear is disposed at a position on the driving gear near the panel as taught by Li, to effectively reduce noise of the driving unit and enhance practicability of the camera extension device (Li, column 6, lines 33-40).
Regarding claim 5, Morita discloses the pop-up apparatus for the camera mirror system according to claim 2, 
Oba and Morita fail to disclose wherein: the driving gear has a fixed central axis, and the rotating gear is engaged with the driving gear such that the rotating gear rotates along the outer circumferential surface of the driving gear; and the camera mirror assembly is retracted into the inside of the panel when the rotating gear is disposed at a position on the driving gear far from the panel.
However, in the same field of endeavor, Li discloses wherein: the driving gear has a fixed central axis(column 4, lines 30-35, wherein drive gear about the central axis), and the rotating gear is engaged with the driving gear such that the rotating gear rotates along the outer circumferential surface of the driving gear(column 4, lines 30-45, wherein drive gear rotates circumferentially about the central axis); and the camera mirror assembly is retracted into the inside of the panel when the rotating gear is disposed at a position on the driving gear far from the panel (1-2, column 3, lines 45-60, wherein camera retracts. Fig 1 and 2 shows rotating gears disposed at a position on the driving gear).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Oba and Morita to disclose wherein: the driving gear has a fixed central axis, and the rotating gear is engaged with the driving gear such that the rotating gear rotates along the outer circumferential surface of the driving gear; and the camera mirror assembly is retracted into the inside of the panel when the rotating gear is disposed at a position on the driving gear far from the panel  as taught by Li, to effectively reduce noise of the driving unit and enhance practicability of the camera extension device (Li, column 6, lines 33-40).
Regarding claim 10, Morita discloses the pop-up apparatus for the camera mirror system according to claim 2 (see claim 2), 
Oba and Morita fail to disclose wherein the camera mirror frame is fixed to a central shaft of the rotating gear, to move the camera mirror assembly in a longitudinal direction of the camera mirror frame 
However, in the same field of endeavor, Li discloses wherein the camera mirror frame is fixed to a central shaft of the rotating gear, to move the camera mirror assembly in a longitudinal direction of the camera mirror frame (column 4, lines 20-50, wherein fig 1 shows the rotating gear moving in a longitudinal direction).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Oba and Morita to disclose wherein the camera mirror frame is fixed to a central shaft of the rotating gear, to move the camera mirror assembly in a longitudinal direction of the camera mirror frame as taught by Li, to effectively reduce noise of the driving unit and enhance practicability of the camera extension device (Li, column 6, lines 33-40).
Claim(s) 8 rejected under 35 U.S.C. 103 as being unpatentable over Patent 10682965 B2 (20190118728 pub) Oba et al (hereinafter referred to as “Oba”), in further view of Patent 10785353 B1-I et al (hereinafter referred to as “Li”).
Regarding claim 8, Oba discloses the pop-up apparatus for the camera mirror system according to claim 7 (see claim 7), 
Oba fails to explicitly disclose in detail wherein the rotating gear is provided with a protrusion configured to move along a guide provided at the driving unit housing.
However, in the same field of endeavor, Li discloses wherein the rotating gear is provided with a protrusion configured to move along a guide provided at the driving unit housing (column 5, lines 55-65 to column 6, lines 1-5, Fig. 1-2)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Oba and Morita to disclose wherein the rotating gear is provided with a protrusion configured to move along a guide provided at the driving unit housing  as taught by Li, to effectively reduce noise of the driving unit and enhance practicability of the camera extension device (Li, column 6, lines 33-40).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487